Citation Nr: 0504213	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-21 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a bilateral leg 
disorder.  

2.	Entitlement to service connection for traumatic arthritis 
of the back, knees and hips.  

3.	Entitlement to service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
November 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of service connection for a dental disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	A bilateral leg disorder, diagnosed as chondrocalcinosis, 
was not evident during service or until many years thereafter 
and is not shown to have been caused by any in-service event.

2.	Arthritis of the back, knees and hips is not currently 
demonstrated.  


CONCLUSION OF LAW

1.	A bilateral leg disorder, diagnosed as chondrocalcinosis, 
was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.	Arthritis of the back, knees or hips was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in April 2002 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that he believes pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is claiming service connection for bilateral leg 
disorders and arthritis of the back, knees, and hips.  Review 
of the service medical records shows that he received 
treatment for pain in the knees, diagnosed as Osgood 
Schlatter's disease, and that he sustained an injury of his 
left hip when he tripped coming down a flight of stairs.  He 
also had complaints of pain in his right leg after he jumped 
out a window.  The impression, at that time, was bruised 
muscle of the lower leg.  On examination for separation from 
service, clinical examination of the lower extremities and 
spine were normal.  

Post-service medical records include reports of treatment at 
private facilities dated from 2002 to 2004.  These show that 
the veteran received treatment for a history of gout and of 
degenerative arthritis of the spine, knees, shoulders and 
hips.  The reports indicated that these diagnoses were based 
upon the veteran's history.   X-ray studies of the knees 
performed in November 2003 show chondrocalcinosis present in 
each knee.  An MRI study of the low back, performed in May 
2004, showed a mild diffuse bulging annulus of L4/5.  

An examination was conducted by VA in May 2002.  At that 
time, the veteran had complaints of pain in the feet, knees 
and hips.  Examination and diagnosis was that there were no 
objective abnormalities found to corroborate the veteran's 
complaints of pain.  

An examination was conducted by VA in April 2004.  At that 
time, the examiner noted that repeated X-ray studies had 
noted chondrocalcinosis, and not arthritis.  Examination 
showed that the functional degree of impairment from the 
veteran's condition was mild as the examination was 
considered to be normal.  The impression was of bilateral 
chondrocalcinosis of the knees that was not, in the opinion 
of the examiner, secondary to either the veteran's parachute 
jumps or to a reported football injury.  According the 
medical literature, the cause of the veteran's disorder was 
unknown.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran claims that service connection should be 
established for arthritis of multiple joints and for 
disability of each lower extremity as a result of service.  He 
states that he was involved in numerous parachute jumps during 
service that resulted in these disabilities.  He testified to 
this effect at his hearing, which was conducted at the RO in 
April 2004.  While he gave sworn testimony to the effect that 
he believes that there is a relationship between service and 
his claimed disabilities, it is noted that he is a layman, 
and, as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The greater weight of the evidence is that the veteran 
currently does not have arthritis of the back, knees or hips.  
Therefore, service connection may not be established for 
these claimed conditions.  The evidence does show that the 
veteran has chondrocalcinosis of the knees that is not 
considered, by the medical professional who evaluated the 
veteran in 2004, to be related to service.  Absent a 
demonstration that the veteran currently has arthritis of the 
claimed joints, or that he has chondrocalcinosis of the knees 
that may be related to service, service connection may not be 
established.  As such, the claims must be denied.  


ORDER

Service connection for a bilateral leg disorder or for 
arthritis of the back, knees, and hips is denied.  


REMAND

The veteran is claiming service connection for a dental 
disorder.  Review of the service medical records shows that 
he sustained an injury of tooth numbered 8 that was treated 
while he was on active duty.  Private dental records note a 
crown of tooth numbered 8 in 1986; however, on dental 
examination by VA in April 2002, no abnormality of this tooth 
was reported.  Where there is a wide diversity of medical 
opinion, an additional examination should be performed.  
Cousino v. Derwinski, 1 Vet. App. 536 (1991).  

Under these circumstances, this issue should be remanded for 
the following:

1.  The RO should arrange for the veteran 
to undergo a dental examination to 
ascertain whether or not the veteran 
currently has residuals of an injury of 
tooth numbered 8.  It should be 
specifically noted whether the veteran 
has a crown of this tooth that may be 
related to the injury sustained while he 
was on active duty.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


